IR Consulting Agreement

This IR Consulting Agreement (the “Agreement”) is effective as of May 15, 2012
and is by and between Michael Callahan, hereinafter referred to as (the
“Consultant”), and Portlogic Systems Inc. hereinafter referred to as (the
“Company”).

Recitals

             A.              Whereas, the purpose of this Agreement is to set
forth the terms and agreement of the parties in connection with the efforts of
the Consultant to organize exposure of the Company predominately in the United
States and Canada for the Company as outlined below.



Agreement

             NOW WHEREFORE, the parties hereby agree as follows:



             1.              Appointment as Consultant. The Company hereby
authorizes Consultant, on a non-exclusive basis, to assist the Company in
getting exposure to investors in the United States and Canada.



             2.              Consulting Program. The Consultant works out and
realizes different activities to increase the exposure of the Company to North
American investors such as:

 

•

Organization of multiple road shows to cities as needed. The road shows will be
co-ordinated between the Company and Consultant

 

•

Investor presentations

 

•

Advising the Company in the preparation of presentation material and formulation
of press releases

 

•

Advising the Company for its Internet presence

 

•

Organization of coverage in financial magazines

 

•

One-on-Ones with key banking and/or investment fund contacts

 

•

Update of shareholders by phone and email

 

•

Organization of conference calls with key shareholders and management

 

•

Other activities which will increase the visibility of the Company in the
capital markets.


             3.              Consulting Period and Compensation. This Agreement
will be done on a month-to-month basis. After 3 months the parties will conduct
a performance review. Consultant and Company may extend this Agreement
afterwards. The Consultant is to receive a monthly cash payment of USD $5,000.
Additional out of pocket expenses of the Consultant incurred on the Company’s
behalf, e. g. travel, meeting, space rentals, cost for lunch meetings etc. will
be paid/reimbursed by the Company upon approval after submission of receipts.
Additionally the Consultant will receive stock options to purchase 250,000
common shares exercisable at a price of $0.50 per share for a period of one
year. The stock options will vest at a rate of 62,500 quarterly over the 12
months period.



             4.              Accurate Information. The Company hereby represents
and warrants that all information provided to the Consultant pertaining to the
Company shall be true and correct; and the Company shall hold Consultant
harmless from any and all liability, expenses or claims arising from the
disclosure or use of such information.



             5.              Applicable Law. This Agreement will in all respects
be governed exclusively by and construed in accordance with the laws of the
Province of Ontario and the laws of Canada applicable therein and any action
brought by either party against the other party to enforce or interpret this
Agreement shall be brought in an appropriate court of the Province of Ontario.
In the event of any such action, the prevailing party shall recover all costs
and expenses thereof, including reasonable attorney’s fees from the closing
party.



6.              Miscellaneous. The parties of this contract agree upon the
written form for this contract. This Agreement shall not be amended or modified
except in the written form including the cancellation of the written form
obligation. Should any provision of this agreement be held to be void, unlawful
or unenforceable, such provision shall be deemed stricken from this agreement
but the remaining provisions of the Agreement shall continue in full force and
effect. The Parties further agree to replace such void or unenforceable
provision according to the aim and the scope of the agreement considering the
most economical legal regulation. Same is valid for the gaps in this contract.

            

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.




PORTLOGIC SYSTEMS INC.

 

MICHAEL CALLAHAN

 




/s/ Jueane Thiessen 

 

 

 

/s/ Michael Callahan

 

By:

Jueane Thiessen

 

By:

Michael Callahan

 




CFO, Portlogic Systems Inc.










 
















 

Date:

May 14, 2012

 

Date:

May 14, 2012

 






